Citation Nr: 1538569	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 2011 for the award of a total disability rating for compensation based upon unemployability (TDIU).
 
2.  Entitlement to an effective date prior to September 10, 2011 for the award of Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO). 

This case was remanded in November 2014 and has been returned to the Board for review.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in more detail in the prior Remand, the Veteran's TDIU claim essentiality flows from a claim for an increased rating for a right upper extremity disability, which flowed from a November 24, 2003 claim for entitlement to service connection for a right upper extremity disability.  The record also reflects that the Veteran met the schedular criteria for a TDIU in September 2003.  In light of this, the Board requested that the RO obtain a complete work history from the Veteran, in order to determine the proper effective date for his TDIU. 

Subsequently, the RO requested this information from the Veteran in a January 2015 letter, but he failed to respond.  However, the RO's letter (as well as a copy of the Board's November 2014 Remand) is sent to an address that is different from the most recently listed address, of record.  See January 2015 letter from Veteran's attorney.  As this is the most recent address of record and it is not clear if the Veteran received this notification, another letter should be sent to the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, through his representative, and clarify is current mailing address.

2.  Thereafter, send the Veteran another letter (as described in the November 2014 Remand) at his current mailing address.  If the Veteran does not respond to the request for clarification of his address, the letter should be mailed to him at the Bellevue, NE, address noted by his attorney in his letter dated January 2, 2015.

The letter should request that the Veteran:  

a) complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; and 

b) provide a detailed and complete work history for his employment prior to September 10, 2011, as well as any other information regarding his employment or attempts to obtain employment, to include whether any such work history should be considered marginal or less than substantial gainful employment, and the reason(s) why.  

Also ask that he submit any available documentation in support of his claim.
 
3.  Finally, after completing the above and conducting any other development that may be indicated, the RO must readjudicate the issues on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

